Citation Nr: 0121869	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  97-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1978 and from August 1980 to August 1983.

This appeal arises from the November 1996 rating decision 
from the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim for service connection for left 
ankle fracture.  

On January 31, 2000, a video teleconference hearing was held 
before the undersigned.  At the hearing, the veteran 
indicated that she was accepting the video teleconferencing 
hearing in lieu of an in-person hearing.  A transcript of the 
hearing is of record.  At the January 2000 hearing, the 
veteran indicated that she was limiting her appeal to the 
claim for service connection for a left ankle disability.  

By decision of the Board in May 2000, service connection for 
residuals of a left ankle fracture was denied.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a March 
2001 Order, the Court granted an unopposed Motion for Remand, 
vacating the May 2000 Board decision and remanding the matter 
for additional proceedings. 


REMAND

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, VA must obtain relevant private and VA 
medical records and provide the veteran with VA examinations, 
where, as in this case, such examinations may substantiate 
entitlement to the benefit sought.

Initially, it is noted that the veteran has contended that in 
service she injured her left ankle in a jeep accident that 
took place around the end of October 1977 and was treated at 
Fort Polk in Louisiana.  There are no service medical records 
regarding this injury, although there are subsequent records 
regarding follow up treatment for other injuries related to 
the accident.  Therefore, as the veteran contends that a 
current left ankle disability may be attributed to the 
accident in service, an attempt should be made to obtain 
service medical records related to the incident, including 
from a medical facility at Fort Polk in Louisiana. 

Additionally, in this case, the veteran reported at the 
January 2000 Board hearing that she first had treatment for a 
left ankle disability beginning in 1986 or 1987.  Any 
treatment records from this time period should be obtained.  
Further, any additional treatment records regarding the left 
ankle should be obtained that are not already of record from 
Scott F. Smith, D.O.; Majestro & Molina, M.D., Inc.; Phillip 
D. Surface, D.O.; and any other providers who treated the 
veteran for a left ankle disability since service.

Following this, a new examination should be provided that 
fully evaluates the veteran's current disability for which 
she is requesting service connection and takes into account 
the veteran's service medical records regarding treatment for 
the left ankle.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should make an attempt to 
secure the veteran's service medical 
records pertaining to a jeep accident 
from around the end of October 1977, 
through official channels, including from 
Fort Polk, Louisiana.  The results of all 
searches should be fully documented by 
the appropriate official, in light of the 
provisions of the Veterans Claims 
Assistance Act.

3.  The RO should request from the 
veteran, through her attorney, the names 
and addresses of all medical care 
providers who have treated her for a left 
ankle disability since service.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  This should include any 
additional treatment records from Scott 
F. Smith, D.O.; Majestro & Molina, M.D., 
Inc; and Phillip D. Surface, D.O. 

This should additionally include 
treatment records beginning in 1986 or 
1987 as reported by the veteran at the 
January 2000 Board hearing.

4.  Following the development above, the 
veteran should be afforded an appropriate 
VA examination regarding the claim for 
service connection for a left ankle 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.

The examiner should describe all current 
disabilities of the left ankle and opine 
whether it is at least as likely as not 
that a current disability of the left 
ankle had its onset during the veteran's 
service or is otherwise related to 
service.  The underlined standard of 
proof should be utilized in formulating a 
response.  The examiner should 
additionally indicate whether the 
veteran's complaints regarding the left 
ankle in service was symptomatology that 
demonstrated the onset of any current 
left ankle disability, to include 
tendonitis of the left ankle. 

The physician should review the record 
and note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.  The reasons and 
bases for any conclusion reached should 
be discussed.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, she and 
her attorney should be furnished a 
supplemental statement of the case and 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



